Citation Nr: 0103864	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-22 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for laryngectomy 
secondary to cancer of larynx as a result of exposure to 
herbicides.

2.  Entitlement to service connection for laryngeal cancer 
due to tobacco use in service.


REPRESENTATION

Appellant represented by:	The Marine Corps League


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from November 1961 to March 
1966.  This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  A November 1998 decision denied entitlement to 
service connection for laryngectomy secondary to smoking and 
nicotine; an April 1999 rating decision denied entitlement to 
service connection for laryngectomy secondary to cancer of 
the larynx as a result of exposure to herbicides, and denied 
a request to reopen a claim for service connection for 
laryngeal cancer as secondary to tobacco use.  The veteran 
disagreed with these determinations in July 1999, and, 
following issuance of a statement of the case in July 1999, 
he submitted a timely substantive appeal in November 1999.

The Board notes that in the July 1999 statement of the case, 
the RO characterized the issue on appeal as whether new and 
material evidence had been submitted to reopen a claim for 
service connection for laryngeal cancer secondary to tobacco 
use.  In the veteran's October 1998 claim which gave rise to 
this appeal, the veteran contended, for the first time, that 
his laryngeal cancer was due to tobacco use in service.  The 
record reflects that service connection for throat cancer was 
denied by the Board in a final June 1991 decision on the 
basis that throat cancer was not present in service and not 
shown for many years after service, and on the basis that the 
veteran's throat cancer was not shown to have been caused by 
inservice exposure to asbestos.  The RO continued to deny the 
veteran's claim of entitlement to service connection for 
throat cancer in a subsequent unappealed rating decision 
dated in December 1991 on the basis that newly received 
evidence failed to show that throat cancer developed in 
service or during the one year presumptive period following 
service.  In light of the recent allegation that the 
veteran's laryngeal cancer is due to tobacco use in service, 
the Board notes that the theory of etiology has changed.  A 
question arises as to whether the veteran is required to 
submit evidence that is new and material to reopen a previous 
final claim, or whether the recently submitted tobacco claim 
is, in effect, an entirely new service connection claim.  

In Ashford v. Brown, 10 Vet. App. 120, 123 (1997), the U.S. 
Court of Appeals for Veterans Claims (Court) addressed 
whether a new claim had been submitted when, after denial of 
service connection for a claimed lung disorder, the veteran 
added asbestos exposure as a possible etiology.  The Court 
stated, "Notwithstanding the nomenclature and varied etiology 
attributed to his disability, [the veteran's] lung condition, 
by any name, remains the same; it is inextricably intertwined 
with his previous claim for entitlement to service connection 
for a lung disorder."  Thus, in that situation, the Court 
viewed the asbestos claim as merely an attempt to reopen a 
prior finally adjudicated claim.  However, in Ashford, the 
Court distinguished its holding from the prior holding of 
Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 
F.3d 368 (Fed. Cir. 1994).  In Spencer, the Court had held 
that when a provision of law or regulation creates a new 
basis of entitlement to benefits, as through liberalization 
of the requirement for entitlement to a benefit, an 
applicant's claim of entitlement under such law or regulation 
is a claim separate and distinct from a claim previously and 
finally denied prior to the liberalizing law or regulation.  
The applicant's later claim, asserting rights which did not 
exist at the time of the prior claim, is necessarily 
different.  See, e.g., Sawyer v. Derwinski, 1 Vet. App. 130, 
133 (1991).  In this case the veteran's claim of entitlement 
to service connection laryngeal cancer due to tobacco use 
could not have been adjudicated at the time of the prior 
final decision because final laws or regulations concerning 
such claims had not yet been implemented.  Moreover, although 
the general laws and regulations applicable to a claim of 
entitlement to service connection for service connection are 
the same, the pertinent governing legal criteria pertinent to 
tobacco claims are different.  Therefore, this is a new 
claim, and the veteran does not have to submit new and 
material evidence.

The veteran's claim of entitlement to service connection for 
laryngectomy secondary to cancer of larynx as a result of 
exposure to herbicides is addressed in the REMAND appended to 
this decision.



FINDING OF FACT

The veteran filed a claim for service connection for 
laryngectomy secondary to use of tobacco in service in 
October 1998; although service connection for throat cancer 
had been denied in June 1991 by the Board and in December 
1991 by the RO, the former denials did not consider the 
veteran's claim of entitlement to service connection for 
throat cancer on the basis that it was due to tobacco use in 
service.


CONCLUSION OF LAW

Entitlement to service connection for a laryngectomy due to 
tobacco use in service is precluded by law.  38 U.S.C.A. § 
1103 (Supp. 2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The evidence of record indicates that the appellant was 
diagnosed with and treated for squamous cell carcinoma of the 
larynx in 1989, and underwent laryngectomy.  In February 
1990, the veteran sought service connection for throat 
cancer.  He alleged that the throat cancer was due to 
exposure to asbestos.  Following denial of that claim by the 
RO, the Board denied the appeal in a June 1991 Board 
decision.  That decision was not appealed and became final.  

After the June 1991 Board decision was issued, and the file 
was returned to the RO, the RO reviewed a March 1991 
statement from a physician, H.L.S., M.D., who had treated the 
veteran.  The physician stated that he first examined the 
veteran in September 1989, for a laryngeal lesion, and 
"offered a history of tobacco use and alcohol."  The 
physician stated that a biopsy revealed moderately 
differentiated keratinizing invasive squamous cell carcinoma, 
Grade III, and a total laryngectomy with right radical neck 
dissection was performed.  The RO reviewed this evidence in 
December 1991, determined that there was no medical evidence 
that throat (laryngeal) cancer was manifested in service or 
within any presumptive period, and continued the denial of 
service connection for throat cancer.  The veteran was 
informed of the determination in January 1992.

In October 1998, the veteran submitted a statement from a 
private physician, T.J.C., M.D.  The physician stated that 
the veteran began smoking while in the military, and 
developed laryngeal cancer thought to be secondary to smoking 
and nicotine.  With this statement, the veteran submitted the 
claim for service connection for laryngectomy secondary to 
cancer of the larynx due to tobacco use which is the subject 
of this appeal.  By a rating decision issued in November 
1998, the RO denied the claim. 

In July 1998, the Internal Revenue Service Restructuring and 
Reform Act of 1998 (IRS Reform Act) was enacted.  Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (1998) (codified at 38 
U.S.C.A. § 1103).  In pertinent part, that enactment 
prohibits service connection for diseases attributable to 
tobacco use during active service.  This legislation pertains 
to claims filed after June 9, 1998.  There is no indication 
in the evidence of record that the appellant filed a claim, 
formal or informal, for service connection for laryngeal 
cancer due to the use of tobacco in service prior to October 
1998.  Because there was no claim for service connection for 
laryngeal cancer due to tobacco use pending when 38 U.S.C.A. 
§ 1103 became effective on June 9, 1998, the provision 
precluding service connection for diseases attributable to 
tobacco use is applicable to this claim.  

Therefore, in order to establish service connection for lung 
cancer, the veteran must show that lung cancer was incurred 
or aggravated during service or within the requisite 
presumptive period, or is proximately due to, or the result 
of, a service-connected disease or injury.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.10.  In this case, there is no medical evidence that the 
veteran's laryngeal cancer was shown in service or within any 
requisite presumptive period as noted in the prior Board and 
RO decisions, as set forth above, and, in connection with 
this appeal, the Board notes that the veteran does not 
otherwise contend.  The record essentially indicates that it 
is likely that the veteran's laryngeal cancer was proximately 
due to tobacco use.  However, as noted above, service 
connection on that basis is prohibited.  Therefore, the claim 
must be denied.


ORDER

The claim of entitlement to service connection for laryngeal 
cancer due to tobacco use in service is denied.


REMAND

The veteran has submitted a claim of entitlement to service 
connection for laryngectomy secondary to cancer of larynx as 
a result of exposure to herbicides.  If a veteran was exposed 
to a herbicide agent during active military, naval or air 
service, certain diseases, including cancer of the larynx, 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116 (West 1991 & Supp. 2000) and of 38 C.F.R. 
§ 3.307(a)(6)(ii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.  The veteran has 
asserted that his submarine service included service in the 
costal waters of Vietnam.  The veteran has submitted a copy 
of a form which appears to have been completed by the 
National Personnel Records Center which reflects that he was 
awarded a Vietnam Service Medal.  Further development of the 
veteran's claim of entitlement to service connection for 
laryngeal cancer on the basis of exposure to Agent Orange is 
required.  

In particular, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the requirement of a well-grounded claim in order 
to receive VA assistance in the development of a claim and 
redefines the obligations of the VA with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should attempt to obtain the 
veteran's service personnel records, 
including the official entries as to 
awards authorized, from the national 
Personnel Records Center (NPRC).  If the 
records are not available, the RO must 
attempt to obtain verification of the 
veteran's awards from other official 
sources or advise the veteran how such 
verification may be obtained.  

2.  The RO should attempt to obtain a 
list of all vessels on which the veteran 
served, the time periods the veteran was 
assigned to each vessel, and the ships' 
logs during the relevant periods, or, if 
the logs or other similar specific 
location information is not available, 
the RO should seek other information as 
to the locations of the vessels during 
those periods, to include, but not 
limited to, the ports of call, and any 
other information which might assist in 
determining whether those vessels entered 
the coastal waters of Vietnam.  

3.  The RO should give the veteran an 
opportunity to submit any independent 
evidence to support his allegation that 
he served in the coastal waters of 
Vietnam or was actually exposed to Agent 
Orange (or other herbicides) during his 
service in Vietnam.

4.  If it is determined that the veteran 
served in the coastal waters of Vietnam 
during the Vietnam era, since he has a 
disease which may be presumed service-
connected, the veteran's exposure to 
herbicides, to include Agent Orange must 
be presumed, and further development for 
corroborative evidence, requested below, 
need not be undertaken.  Adjudication of 
the claim should then be undertaken in 
accordance with the provisions of 38 
C.F.R. §§ 3.307(a) and 3.309(e). 

5.  If confirmation that the veteran 
served in the coastal waters of Vietnam 
is not obtained through the above 
development, the RO should summarize the 
information obtained through the above 
development for the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150-3197 in an 
effort to determine whether the veteran 
served in the coastal waters or Vietnam 
or to what extent the veteran was exposed 
to Agent Orange or other herbicides 
during his service.  USASCRUR should be 
provided a copy of the veteran's DD 214 
for that period of service, a copy of the 
veteran's Navy personnel records, and the 
records regarding vessels on which the 
veteran served and the known locations of 
those vessels.  If USASCRUR cannot 
provide the requested information, the RO 
should request advice as to where the 
required (or additional) information can 
be obtained, and the RO should contact 
all sources referenced.

6.  If, after the above development is 
completed, any further development is 
required, to include medical examination 
or medical opinion, the required 
development should be conducted and the 
required evidence or opinion obtained.  
The RO should ensure compliance with the 
provisions of the Veterans Claims 
Assistance Act of 2000.

7.  After all necessary development has 
been conducted, the RO should 
readjudicate the claim on appeal.  If the 
claim remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
which includes a summary of the evidence 
actions to assist the veteran.  
Thereafter, the case should be returned 
to the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The veteran need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 


